Citation Nr: 1213810	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hallux valgus.

2.	Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in June 2011.  This transcript has been associated with the file.

The case came before the Board in September 2011 at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board observes that the Agency of Original Jurisdiction (AOJ) has not substantially complied with the September 2011 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the September 2011 Board remand, the AOJ was instructed to obtain the Veteran's outstanding VA treatment records from the Orlando VA Medical Center (VAMC), specifically from 1990 and 2009, in addition to all other outstanding VAMC treatment records.  The Board observes the AOJ requested these records in September and December 2011.  A response from the Orlando VAMC indicated that an incomplete response package had been mailed.  See January 6, 2012 Response.  The Board is unclear if a complete response package was ever mailed to the AOJ.  A representative from the Orlando VAMC also stated that records were available for the Veteran from 2005-2009, however the earliest treatment records provided are from 2009.  See December 28, 2011 Response.

Furthermore, the RO did issue a formal finding of unavailability in February 2012 that no records prior to 1999 could be located at the Syracuse VAMC.  The Veteran was notified of this in January 2012 and did not offer any outstanding treatment records.  However, there is no evidence of a formal finding of unavailability for treatment records from the Orlando VAMC prior to 2009.  

Therefore, the Board concludes that a remand is necessary to obtain all outstanding VA treatment records from the Orlando VAMC.  See 38 C.F.R. § 3.159(c)(2) (2011).

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Obtain all of the Veteran's outstanding VA treatment records from the Orlando VAMC from 1990 to the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).  If the records cannot be located, a formal Memorandum of Unavailability must be prepared and included in the claims file.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


